internal_revenue_service index no number release date cc dom p si plr-107973-98 date re legend donor x z trust agreement child trust bank bank state foundation spouse this is in response to a letter dated date and subsequent correspondence in which rulings were requested concerning the gift estate and generation-skipping_transfer_tax consequences of a partial_release of a testamentary special_power_of_appointment facts donor executed trust agreement on date w creating an irrevocable_trust for the benefit of donor’s two daughters child and child and grandchild article i of trust agreement states that on the date of execution donor transferred to bank as trustee x shares of stock in z article ii parts a b and c provide for the trust estate to be divided into three separate shares each to be held as a separate trust percent for child trust percent for child trust and percent for grandchild trust is the subject of this ruling_request article ii part b provides for the quarterly payment for life to child of all of the net_income of trust as well as any amount of principal the trustee in its discretion deems necessary for child 2’s maintenance care and emergency needs in view of her income and other resources article ii part b further provides that at the death of child the corpus of trust is to be distributed pursuant to the exercise of child 2’s special_power_of_appointment as follows trust shall be distributed to such person or persons other than the beneficiary her creditors her estate or creditors of her estate in such share or shares in trust or otherwise as child shall by last will and testament appoint to the extent that child fails to exercise this power trust is to be distributed at her death to her then living issue or if none to the then living issue of the donor or if none to child 2’s spouse or if none to foundation article ii part f provides for the termination of any trust created pursuant to a power_of_appointment under the trust agreement as follows i n the event any trust created hereby or pursuant to a power_of_appointment hereunder has not terminated it shall in any event terminate not later than the expiration of twenty-one years from and after the death of the last survivor of donor donor’s wife spouse his said daughters and grandson upon termination the principal of any such trust will be distributed outright to the person or persons then entitled to the income from such share article iv part c provides that any powerholder may surrender any part of any power_of_appointment by delivering a written instrument to the trustee the current trustee of trust is bank which is the successor_in_interest to bank article vii of the trust agreement provides that any trustee may be removed by spouse or if spouse is deceased by child and child jointly or if only one child is alive by that child article vii further provides that any trustee must be a corporation with trust powers and a capital and surplus aggregating at least dollar_figure article iv part a contains the powers and duties of the trustee and provides that these powers and duties are subject_to the provisions of article iv part b article iv part b provides for a_trust advisor who is to hold powers only in a fiduciary capacity if a_trust advisor is living and competent the trustee cannot sell z stock without the written approval of the trust advisor and must sell z stock at the written request of the trust advisor if the trustee finds the price and terms to be reasonable further the trustee cannot sell or invest in any other_securities without consulting an existing competent trust advisor and must consult with such advisor about any question of discretionary distribution of income or principal the trust advisor is authorized to designate independent professional investment counsel for the trusts and the trustee must delegate full investment power to any such counsel during its designation donor is named as the initial trust advisor to be succeeded by spouse followed by child however if only one child of donor is living that child will be trust advisor for all trusts at the present time donor spouse child and child are all living on date child partially released her testamentary special_power_of_appointment over trust under the partial_release child retained the testamentary power to appoint the assets of trust remaining at her death to such taker or takers in such share or shares on such terms and conditions and in trust or otherwise among the group consisting of descendants of child 2’s parents donor and spouse other than child spouses of such descendants including any surviving_spouse of child and qualified charities any appointment to a spouse of a descendant of donor and spouse may not confer a beneficial_interest that exceeds the payment of income to the spouse for life of amounts sufficient for the spouse’s health maintenance education and support at the spouse’s standard of living on the date when the spouse first becomes entitled to receive the payments you have requested that we rule as follows child 2’s partial_release of her nongeneral_power_of_appointment provided under trust agreement will not result in the inclusion under sec_2041 for federal estate_tax purposes of the trust property in child 2's gross_estate child 2's partial_release of her nongeneral_power_of_appointment provided under trust agreement does not constitute a gift by child under sec_2514 for federal gift_tax purposes child 2's partial_release of her nongeneral_power_of_appointment provided under trust agreement does not constitute a constructive_addition to trust for purposes of the effective date rules of the generation-skipping_transfer_tax gstt under sec_26_2601-1 and therefore trust continues to be grandfathered from the application of the gstt law and analysis issue sec_1 sec_2041 and sec_2514 sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_2501 of the code provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate under sec_25_2514-1 a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under article ii part b of trust agreement child was given the testamentary power to appoint trust among any persons expressly excepting herself her creditors her estate or creditors of her estate thus under sec_20_2041-1 and sec_25_2514-1 child 2's power under article ii part b is not a general_power_of_appointment under sec_2041 and d the release of a nongeneral_power_of_appointment will not cause inclusion in the gross_estate of the powerholder of the property subject_to the power similarly under sec_2514 and sec_25_2514-3 the release of a nongeneral power is not treated as a transfer for gift_tax purposes accordingly we rule that child 2's partial_release of her nongeneral_power_of_appointment provided under trust agreement will not result in the inclusion under sec_2041 for federal estate_tax purposes of the trust property in child 2's gross_estate we further rule that child 2's partial_release of her nongeneral_power_of_appointment provided under trust agreement does not constitute a gift by child under sec_2514 for federal gift_tax purposes issue sec_2601 sec_2601 imposes a tax on each generation-skipping_transfer gst under a of the tax_reform_act_of_1986 the generation- skipping transfer_tax gstt is generally applicable to generation- skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years trust was irrevocable when it was created on date w you represent that there have been no constructive or actual additions to trust since date consequently based on these representations we conclude that trust is currently exempt from the gstt because trust was irrevocable on or before date and because no additions either actual or constructive have been made to trust after that date child 2's power_of_appointment is a nongeneral power the release or partial_release of which is not taxable under either sec_2041 of chapter or sec_2514 of chapter accordingly based on the facts submitted and representations made we rule that child 2's partial_release of her power_of_appointment does not constitute a constructive_addition to trust for purposes of the effective date rules of the gstt under sec_26_2601-1 and therefore after that partial_release trust continues to be exempt from the gstt assuming no additions constructive within the meaning of sec_26_2601-1 or otherwise are made to the trust except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code specifically we express no opinion on the estate and gift_tax consequences of child 2’s ability to replace the corporate trustee of trust or of child 2’s becoming trust advisor of trust this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries branch by katherine a mellody assistant to the chief enclosure copy for sec_6110 purposes
